United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Victor Gadson, for the appellant
Office of Solicitor, for the Director

Docket No. 06-2021
Issued: April 24, 2007

Oral Argument April 12, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2006 appellant filed a timely appeal from the May 31, 2006 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
appellant’s claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
February 26, 2003.
FACTUAL HISTORY
On March 3, 2003 appellant, then a 47-year-old pharmacy technician, alleged that she
sustained an injury in the performance of duty that day: “I bent down to change the paper in the
ATC machine and when I straightened up, there was a pain that went [blank].” She described
the nature of her injury as lower back and right leg.

On January 16, 2004 Dr. Karen E. Kea, appellant’s attending internist, addressed the
issue of causal relationship:
“[Appellant] suffered her initial injury to her lower back and neck on January 13,
2002 when a cart she was moving tipped over jerking her, causing immediate
back and neck pain. She had some partial improvement in pain until February 26,
2003 when she bent over to change paper in an ATM [sic] machine exacerbating
her back pain. I saw [appellant] the following day at which time she had very
tender back muscles in the lumbar area. She also demonstrated nerve irritation
radiating into her right leg.
“It was established after the first injury that [appellant] had degenerative changes
of her lumbar and cervical spine with disc protrusion at L5-S1. After evaluation
in the spine clinic on August 2002, it was recommended that she limit lifting over
20 pounds and avoid many positional changes. [Appellant’s] injury of
February 26, 2003 occurred while bending and carrying at the job putting a load
on her lower spine and this reaggravating her pain. Since that time, she has had
limited improvement in her symptoms.”
On March 1, 2004 Dr. Manhal A. Ghanma, a Board-certified orthopedic surgeon and
Office referral physician, offered a different view. He reported current objective findings related
to pain behavior and symptom magnification, findings that could not be explained on a
physiological basis, findings indicating nonorganic complaints. Dr. Ghanma stated: “The
February 26, 2003 incident could not have caused any significant injury since all she did was
bend down and straighten up.” He added:
“I spent a considerable amount of time trying to understand how [appellant] might
have been injured in the January 13, 2002 incident, but I could not arrive at the
conclusion that any injury occurred.
“[Appellant’s] current examination is full of nonorganic findings and symptom
magnification, thereby, suggesting nonorganic and nonphysical causes for her
symptoms.
“Her complaints far outweigh the symptoms expected with the condition
diagnosed by her physician. The mechanism of injury described both in the
January 13, 2002 incident and the February 26, 2003 incident are highly unlikely
to have caused these conditions (low back pain, lumbar disc disease, neck sprain
and cervical spondylosis) to occur, nor is there any medical evidence to
substantiate that they were worsened by her work incidents.”
In a decision dated May 31, 2006, the Office denied appellant’s claim for compensation.
The Office found that the weight of the medical evidence rested with the opinion of Dr. Ghanma,
who reported that the work incident appellant described could not have caused the diagnosed
condition.

2

LEGAL PRECEDENT
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Office shall appoint a third physician who shall
make an examination.1
ANALYSIS
A conflict in medical opinion exists between appellant’s attending physician and the Office
second opinion physician. Dr. Kea, appellant’s internist, supported an injury on February 26, 2003
when the accepted employment activity placed a load on her previously injured lower spine,
reaggravating her pain. Dr. Ghanma, the referral orthopedic surgeon, disagreed. It was his opinion
that the mechanism of injury described in the February 26, 2003 incident was highly unlikely to
have caused or aggravated any of appellant’s conditions.
To resolve this conflict, the Office must refer appellant, together with the medical record
and a statement of accepted facts, to an appropriate impartial specialist for an opinion on whether
the February 26, 2003 incident at work caused an injury or aggravated a preexisting medical
condition. After such further development of the evidence as may be necessary, the Office shall
issue an appropriate final decision on appellant’s claim for compensation.
CONCLUSION
The Board finds that this case is not in posture for decision. There is a conflict in medical
opinion necessitating referral to an impartial medical specialist pursuant to 5 U.S.C. § 8123(a).
Further development of the evidence is warranted.

1

5 U.S.C. § 8123(a).

3

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: April 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

